DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The last sentence in paragraph 24 is missing a period.  In the last sentence of paragraph 47, "the" is repeated and one should be deleted.  
Appropriate correction is required.

Claim Objections
Claims 6 and 11 objected to because of the following informalities:  In claim 6, "obtain" should be "obtained".  In claim 11, "the methods" should be "the method".  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 11, 14, and 20, it is unclear what is meant by “loading sequence”.  It is unclear if the terminology relates to subsequent steps of a single test run or is directed to different test runs.  In order to further prosecution, the examiner is interpreting a loading sequence as test run.
	Regarding claims 13 and 14, it is unclear which change in mass “the change in mass” in the third to last line of claim 13 and the second to last line in claim 14 refer to.  For claim 13, it is unclear if the change in mass in the third to last line of the claim is the change in mass of claim 1 or the change in mass set forth in lines 7 and 8 of claim 13.  For claim 14, it is unclear if the change in mass of the second to last line of the claim is the change in mass of claim 1, the change in mass set forth in lines 7 and 8 of claim 13, or the change in mass set forth in line 7 and 8 of claim 14.  Clarification is requested.
Claim 20 recites the limitations "evaluating the well-treatment fluid based on the change in mass so as to determine the efficiency of hydrocarbon removal" in lines 2-3 and "evaluating the well-treatment fluid based on the change in mass so as to determine a preferred loading sequence" in lines 4-5.  There is insufficient antecedent basis for the limitations in the claim.  In order to further prosecution, the examiner is interpreting claim 20 as being dependent on claim 14 instead of claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 sets forth the reservoir-specific material as being either a composition of a proppant or a composition of formation material from the subterranean reservoir. However, claim 18 requires the reservoir-specific material to be both the proppant from the limitations of claim 17 and the formation material from the subterranean reservoir from the limitations of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Zilong, Murali K. Ghatkesar, Ernst JR Sudhölter, Binder Singh, and Naveen Kumar. "Understanding the cation-dependent surfactant adsorption on clay minerals in oil recovery." Energy & Fuels 33, no. 12 (2019): 12319-12329.
	Regarding claim 1, Liu teaches a quartz crystal sensor is coated in a thin layer of clay (p. 12320, Sect. 2.2.) A method comprising: providing a quartz crystal having a surface with a reservoir-specific material deposited on the surface, like that found in reservoirs (p. 12320, Left col.) wherein the reservoir-specific material is representative of either a composition of a proppant for use in a subterranean reservoir containing hydrocarbons or of a composition of formation material from the subterranean reservoir; the clay-modified sensor is exposed to an aqueous solution and surfactant (Fig. 1) exposing the reservoir-specific material on the quartz crystal to a well-treatment fluid; frequency shift is recorded (Fig. 1) where frequency shift depends on surfactant adsorption and desorption (p. 12321, Sect. 2.5.) measuring a frequency of the quartz crystal to thus determine a change in mass representative of the adsorption or desorption of fluids by the reservoir-specific material; and the adsorption is related to the pH of the fluid (Fig. 3a) and determining a property of the well-treatment fluid where the adsorption is based on mass variations (p. 12321, Sect. 2.4, Right col.) based on the change in mass.
Regarding claim 2, Liu teaches using the surfactant is Shell Oil Company AAS-J771 (p. 12320, Sect. 2.1.).
Regarding claim 4, Liu teaches measuring the adsorption rate (Fig. 1).
	Regarding claim 7, Liu teaches "oil reservoirs are generally divided into sandstone and carbonate, with the presence of clay minerals." (p. 12320, Left col.).
	Regarding claim 12, Liu teaches "Prior to each experiment, the sensors were rinsed successively with Milli-Q, ethanol, and iso-propanol three times to remove any possible surface contaminations coming from the air" (p. 12320, Sect. 2.2.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Reddy (US 20060278390 A1).
	Regarding claim 3, Liu teaches the method above with respect to claim 2 but does not appear to explicitly disclose wherein the well-treatment fluid further comprises an aqueous base fluid and one or more gelling agents.
	However, Reddy teaches “a method comprising: providing a crosslinkable polymer composition comprising an aqueous fluid, a water-soluble polymer comprising carbonyl groups, an organic crosslinking agent capable of crosslinking the water-soluble polymer comprising carbonyl groups, and a water-soluble carbonate retarder; introducing the crosslinkable polymer composition into a portion of the subterranean formation; and allowing the crosslinkable polymer composition to form a crosslinked gel in the portion of the subterranean formation” (Par. 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the solvent solution for enhanced oil recovery of Liu to include the crosslinkable polymer composition based on the teaching of Reddy because “The crosslinking of these compositions tends to produce crosslinked gels, which may eliminate, or at least reduce, the flow of water or other undesirable fluids through the natural fractures and high permeability streaks in the formations” (Par. 4).
	Regarding claims 13 and 14, Liu teaches the method above with respect to claim 12 but does not appear to explicitly disclose wherein after the step of measuring the frequency of the quartz crystal, the method further comprises: exposing the reservoir-specific material on the quartz crystal to hydrocarbons to produce an aged reservoir-specific material; exposing the aged reservoir-specific material on the quartz crystal to the well-treatment fluid; measuring a frequency of the quartz crystal to thus determine a change in mass representative of the adsorption or desorption of fluids by the aged reservoir-specific material; and evaluating the well-treatment fluid based on the change in mass so as to determine the efficiency of hydrocarbon removal from the aged reservoir-specific material by the well-treatment fluid.
	However, Reddy teaches a flow sequence of brine, oil, brine, sample fluid, brine in testing (Par. 41), where the brine and sample fluid flows represent the well-treatment fluid and the oil is a hydrocarbon.  The first brine flow relates to the steps through the measurement in claim 1, the oil and second brine flow represent the steps through the measurement in claim 13, and the sample fluid and third brine flow represent the loading sequences and measurement in claim 14.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the testing method of Liu to include the steps of Reddy based on the teachings of Reddy in order to determine changes in permeability due to different well-treatment additives (Par. 41).
	Regarding claim 15, Liu teaches using the surfactant is Shell Oil Company AAS-J771 (p. 12320, Sect. 2.1.).
	Regarding claim 16, Reddy teaches “a method comprising: providing a crosslinkable polymer composition comprising an aqueous fluid, a water-soluble polymer comprising carbonyl groups, an organic crosslinking agent capable of crosslinking the water-soluble polymer comprising carbonyl groups, and a water-soluble carbonate retarder; introducing the crosslinkable polymer composition into a portion of the subterranean formation; and allowing the crosslinkable polymer composition to form a crosslinked gel in the portion of the subterranean formation” (Par. 9).
	Regarding claim 20, which is being interpreted as dependent from claim 14, Liu teaches Liu teaches measuring the adsorption rate (Fig. 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kieschnick et al. (US 3235007 A).
Regarding claim 5, Liu teaches the method above with respect to claim 1 but does not appear to explicitly disclose wherein the reservoir-specific material comprises proppant material obtained from crushing the proppant.
However, Kieschnick teaches including proppant for increasing the permeability of subsurface earth formations (Col. 1 Lines 16-17), where the proppant can be crushed and rounded walnut shell (Col. 4 Line 75) coated in wax (Col. 5 Lines 4-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu to include the crushed walnut shells that could be found in reservoir materials based on the teachings of Kieschnick because they have lower density than a carrier fluid and can be floated into fractures (Col. 5 Lines 7-9).

Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Acosta (US 20190317005 A1).
	Regarding claim 6, Liu teaches the method above with respect to claim 1 but does not appear to explicitly disclose wherein the reservoir-specific material comprises crushed formation material obtained from crushing formation material from the subterranean reservoir.
However, Acosta teaches the use of a crushed cores matrix from a low permeability formation for testing of treatment fluid (Par. 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu to include the crushed core sample based on the teaching of Acosta to “determine the ability of a surfactant within the treatment fluid to penetrate the low permeability formation” (Par. 20).
Regarding claim 8, Liu teaches the method above with respect to claim 1 but does not appear to explicitly disclose further comprising exposing the reservoir-specific material on the quartz crystal to hydrocarbons prior to exposing the reservoir-specific material to the well-treatment fluid.
However, Acosta teaches saturating the crushed cores matrix with oil before testing (Par. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have soaked the reservoir material of Liu with oil based on the teaching of Acosta to determine “the mobilization of oil from the matrix to the fracture network” (Par. 20).
Regarding claim 9, Acosta teaches using “oil consistent with oil found in the low permeability reservoir” (Par. 17). 
Regarding claim 10, Acosta teaches determining the amount of oil recovered from the oil saturated matrix where the treatment fluid having the best oil recovery may be selected (Par. 20).
Regarding claim 11, Acosta teaches determining the amount of oil recovered from the oil saturated matrix and “The fracture simulated oil recovery test may be repeated with different treatment fluids containing different surfactants” (Par. 20).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Reddy as applied to claim 16 above, and further in view of Kieschnick.
Regarding claim 17, Liu and Reddy teach the method above with respect to claim 16 but do not appear to explicitly disclose wherein the reservoir-specific material comprises proppant material obtained from crushing the proppant.
However, Kieschnick teaches including proppant for increasing the permeability of subsurface earth formations (Col. 1 Lines 16-17), where the proppant can be crushed and rounded walnut shell (Col. 4 Line 75) coated in wax (Col. 5 Lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu to include the crushed walnut shells that could be found in reservoir materials based on the teachings of Kieschnick because they have lower density than a carrier fluid and can be floated into fractures (Col. 5 Lines 7-9).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Reddy, and Kieschnick as applied to claim 17 above, and further in view of Acosta.
Regarding claim 18, Liu, Reddy, and Kieschnick teach the method above with respect to claim 17 but do not appear to explicitly disclose wherein the reservoir-specific material comprises crushed formation material obtained from crushing formation material from the subterranean reservoir.
However, Acosta teaches the use of a crushed cores matrix from a low permeability formation for testing of treatment fluid (Par. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu to include the crushed core sample based on the teaching of Acosta to “determine the ability of a surfactant within the treatment fluid to penetrate the low permeability formation” (Par. 20).
Regarding claim 19, Acosta teaches using “oil consistent with oil found in the low permeability reservoir” (Par. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796  

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796